Citation Nr: 1445180	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for athlete's foot (tinea pedis).

2.  Entitlement to service connection for bilateral heel spurs.

3.  Entitlement to service connection for right arm arthritis.

4.  Entitlement to service connection for right shoulder arthritis.

5.  Entitlement to service connection for right hand degenerative arthritis.

6.  Entitlement to service connection for right knee degenerative arthritis.

7.  Entitlement to service connection for right leg arthritis.

8.  Entitlement to service connection for a right leg disability manifested by severe pulses and extreme pain.

9.  Entitlement to service connection for a bilateral eye disability. 

10.  Entitlement to service connection for left arm degenerative arthritis.

11.  Entitlement to service connection for left shoulder degenerative arthritis.

12.  Entitlement to service connection for left hand degenerative arthritis.

13.  Entitlement to service connection for left knee degenerative arthritis

14.  Entitlement to service connection for a left leg degenerative arthritis.

15.  Entitlement to service connection for a left leg disability manifested by severe pulses and extreme pain.

16.  Entitlement to service connection for a neck disability, to include nerve compression at C3-C7.

17.  Entitlement to service connection for a sinus disability, other than allergies.

18.  Entitlement to service connection for right ear hearing loss.

19.  Entitlement to service connection for a severe disc and nerve condition of the back.

20.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a low back myofascial strain, and if so, whether service connection is warranted.

21.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted.

22.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right knee disability, to include arthritis, and if so, whether service connection is warranted.

23.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for right hand carpal tunnel syndrome (CTS), and if so, whether service connection is warranted.

24.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for left hand CTS, and if so, whether service connection is warranted.

25.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to December 1999 and from August 2002 to July 2003.  He additionally has confirmed National Guard service extending through October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).

In a March 2011 statement the Veteran requested an RO Decision Review Officer hearing.  In January 2012 and April 2012 VA Forms 9, the Veteran made requests for a Board hearing.  The record reveals that he failed to appear for a Board hearing scheduled in February 2014, and that he did not provide good cause for his absence.  His hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In this decision, the Board is reopening, inter alia, a claim of entitlement to service connection for a low back disability, identified as a myofascial strain.  A separate claim of service connection for a severe disc and nerve condition of the back is also captioned as an issue on appeal.  Pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), upon reopening the previously denied claim, the Board will treat the back issue as a single service connection claim for a back disability for future adjudication.  

The issues of entitlement to service connection for tinea pedis, bilateral heel spurs, right arm arthritis, right shoulder arthritis, right hand arthritis, right knee arthritis, right leg arthritis, a right leg disability, a bilateral eye disability, left arm arthritis, left shoulder arthritis, left hand arthritis, left knee arthritis, left leg arthritis, a left leg disability, a neck disability, a sinus disability, a back disability, and bilateral CTS; and the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The issue of whether new and material evidence has been received to reopen a claim for service connection for allergies was raised by the Veteran in an August 2010 VA Form 21-4138.  This issue, however, has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 2000 rating decision, the AOJ denied the original claims of entitlement to service connection for low back pain and left ear hearing loss.  He did not appeal that decision and new and material evidence was not received within one year of its issuance.

2.  In an August 2004 rating decision, the AOJ denied the Veteran's original claims of entitlement to service connection for bilateral CTS.  He did not appeal that decision and new and material evidence was not received within one year of its issuance.

3.  With respect to low back disability and CTS claims, evidence received since the April 2000 and August 2004 rating decisions, respectively, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating these claims.

4.  With respect to the left ear hearing loss claim, evidence received since the April 2000 rating decision does not raise a reasonable possibility of substantiating the service connection claim.

5.  The Veteran does not have current right ear hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The April 2000 and August 2004 rating decisions that denied the Veteran's original claims of entitlement to service connection for low back pain, left ear hearing loss, and bilateral CTS are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the April 2000 and August 2004 rating decisions, with respect to the service connection claims for a low back disability and bilateral CTS claims, is new and material, and therefore, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  With respect to the Veteran's service connection claim for left ear hearing loss claim, evidence received since the April 2000 rating decision is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's petition to reopen the previously denied claim of entitlement to service connection for left ear hearing loss and his claim of service connection for right ear hearing loss on the merits, in an August 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  In relevant part, the RO notified the Veteran of: information and evidence necessary to substantiate these claims; information and evidence that VA would seek to provide; information and evidence that he was expected to provide; and of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran was notified of the evidence needed to reopen his claim of service connection for left ear hearing loss, as well as the evidence necessary to establish the underlying benefit sought, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records (STRs), and VA treatment records have been associated with the claims file and an adequate VA examination was conducted.  While it is not clear whether all records pertaining to the Veteran's second period of service or his National Guard service have been obtained, the Veteran is not prejudiced by the absence of such records as he does not meet the current disability requirement in order to establish service connection for hearing loss in either ear.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Evidence

The Veteran's original claims of service connection for left ear hearing loss and low back pain were denied on the merits by an April 2000 rating decision.  His original claim of service connection for bilateral CTS was denied on the merits by an August 2004 rating decision.  He did not appeal these RO decisions.  Moreover, no additional evidence relevant to these claims was physically or constructively associated with the claims file within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The April 2000 and August 2000 rating decision are final with respect to these claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

At the time of the April 2000 rating decision that first denied the back pain and left ear hearing loss claims, the relevant evidence of record included the Veteran's STRs pertaining to his first period of service, and January 2000 VA examination reports.  The denial of these claims was premised on a finding that the Veteran did not have a permanent residual or chronic back or left ear hearing loss disability.  

At the time of the August 2004 rating decision that first denied the bilateral CTS disability claims, the relevant evidence also included STRs pertaining to the Veteran's second period of service.  The denial of the CTS claims was premised on a finding that the evidence failed to show that the disabilities were incurred during or caused by service.

Relevant evidence obtained since the final April 2000 and August 2004 rating decisions largely consists of VA treatment records dated through February 2011, showing ongoing and multiple forms of treatment for bilateral CTS, including surgery, and showing treatment for low back pain in August 2006 and December 2005 x-ray results revealing a marked angulation of the distal sacrum; and, a March 2009 statement from the Veteran noting his continual problems with, inter alia, low back symptoms and CTS, and his clear contention that CTS was incurred during service.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's low back and CTS claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these service connection claims.  See Shade, 24 Vet. App. at 117-121.  This evidence tends to support the chronicity of the Veteran's low back disability and the incurrence of CTS during service.  Thus, the additional evidence is new and material, and therefore, the Veteran's claims of entitlement to service connection for low back disability and CTS are reopened.

With respect to the Veteran's left ear hearing loss claim, there was no evidence of record at the time of the final April 2000 denial of that claim to show that he had a current left ear hearing loss disability.  Moreover, evidence received since the time of that decision fails to reveal current left ear hearing loss.  In fact, all evidence received since that time, including the results of the November 2010 VA examination and the results of February 2011 VA audiometric testing, continues to affirm the finding that the Veteran does not suffer from left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Therefore, while the evidence submitted since April 2000 is new in that it had not previously been submitted, it is not material, as it does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence regarding a current left ear hearing loss disability.  Therefore, as the additional evidence is not both new and material, the claim of entitlement to service connection for left ear hearing loss is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection for Right Ear Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system, such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).  

In the instant appeal, there is no indication in the record that the Veteran suffers from current right ear hearing loss.  The results of the November 2010 VA examination and of February 2011 VA audiometric testing failed to establish right ear hearing loss for VA purposes.  

In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of evidence of current right ear hearing loss, service connection may not be granted. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for right ear hearing loss; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for low back myofascial strain is granted, to this extent only.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for right carpal tunnel syndrome is granted, to this extent only.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for left carpal tunnel syndrome is granted, to this extent only.

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.


REMAND

The Veteran has intimated that at least some of his claimed disabilities were manifest during his period of National Guard service.  See VA Form 9, January 2012.  From review of the record, however, it is not clear that all treatment records from his National Guard service have been associated with the claims file.  Additionally, given the Veteran's contentions, all periods of the Veteran's National Guard service, to include all periods of active duty for training (ACDUTRA), and inactive duty training (IDT) must be verified.  

The Veteran has additionally suggested that not all STRs pertaining to his second period of service have been associated with the claims file.  See VA Form 9, January 2012.

With respect to the claimed orthopedic and neurological disabilities, namely those of entitlement to service connection for bilateral heel spurs, arthritis of the right arm, right shoulder, right hand, right knee, left arm, left shoulder, left hand, left knee, and the claimed neck, back, left leg, and right leg disabilities, review of the record reveals treatment for right shoulder, neck, right wrist, right arm, low back, and right knee symptomatology during service.  Treatment for CTS also took place during his period of National Guard service.  Post-service treatment is also evident for many disabilities including those with back, neck, upper extremity and lower extremity symptomatology, and for CTS.  For the other orthopedic/neurological disabilities, the Veteran is competent to identify symptomatology indicative of the presence of these disabilities.  VA opinions have not been obtained with respect to the etiology of these claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, with respect to the claims for tinea pedis, a bilateral eye disability, and a sinus disability, the Veteran is competent to identify symptomatology indicative of these disabilities, and there is at least evidence of sinus symptomatology during service.  Thus, VA examinations are also warranted to obtain etiology opinions with respect to these claimed disabilities.  See id.

With respect to the petition to reopen the previously denied claim of entitlement to service connection for a right knee disability, the Board cannot foreclose the possibility of the existence of relevant STRs that may substantiate this claim without ensuring complete review of such records.

Finally, the claim of entitlement to TDIU is inextricably intertwined with these additional service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of this issue is, therefore, deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional available service treatment records pertaining to the Veteran's second period of service and his National Guard service through appropriate channels.  

Efforts to obtain service treatment records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, this should be so noted, and the Veteran should be allowed the opportunity to provide any such records in his possession.

2.  Verify all periods of the Veteran's National Guard service, to include all periods of ACDUTRA and IDT extending through October 2004, through any and all appropriate channels.  

The following information should be requested:

(a)  The specific dates (not retirement points) for all of the Veteran's periods of ACDUTRA and IDT. 

(b)  The dates in which the Veteran was paid for ACDUTRA or IDT.

(c)  Copies of the Veteran's Leave and Earning Statements.

(d)  Copies of all service treatment records and service personnel records pertaining to his National Guard service.

Efforts to obtain these records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, this should be so noted, and the Veteran should be allowed the opportunity to provide any such records in his possession.

3.  Thereafter, schedule the Veteran for a VA orthopedic/neurological examination.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any disabilities (including but not limited to arthritis) of the bilateral heels, right arm, right shoulder (distinct from the service-connected trapezius muscle strain), right hand, right knee, right leg, left arm, left shoulder, left hand, left knee, left leg, and any neck, back. 

For any disability currently diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such current disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury.  The examiner should specifically reference instances where symptoms of a claimed disability are found in the Veteran's STRs, and address the lay contentions regarding each disability.  

The examiner should additionally provide an opinion as to whether the Veteran's service-connected disabilities (presently including tinnitus, gastrointestinal reflux with duodenal ulcer, and right shoulder trapezius muscle strain), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner should comment on whether considering any of the above listed orthopedic/neurological disabilities, tinea pedis, a bilateral eye disability, and/or a sinus disability to be service connected would have any effect on this opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA podiatry examination.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any tinea pedis or other foot disability found to be present. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tinea pedis or other foot disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the relevant lay contentions and objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA otolaryngology examination.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any sinus disability, other than allergies, found to be present. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such current sinus disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury.  The examiner should address evidence of sinus disability in the Veteran's STRs.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the relevant lay contentions and objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA ophthalmologic examination.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The VA examiner should diagnose and describe any eye disabilities, excluding developmental errors of refraction, found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the relevant lay contentions and objective medical findings leading to the conclusions.

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  

8.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


